--------------------------------------------------------------------------------

> > > > > > THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
> > > > > > HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES
> > > > > > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
> > > > > > ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED UNDER
> > > > > > THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
> > > > > > REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

US $344,650.00

LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE REDEEMABLE NOTE
DUE MAY 17, 2018
BACK END NOTE


            FOR VALUE RECEIVED, Lithium Exploration Group, Inc. (the “Company”)
promises to pay to the order of JDF CAPITAL INC. and its authorized successors
and permitted assigns ("Holder"), the aggregate principal face amount of Three
Hundred Forty Four Thousand Six Hundred Fifty Dollars (U.S. $344,650.00) on May
17, 2018 ("Maturity Date") and to pay interest on the principal amount
outstanding hereunder at the rate of 10% per annum commencing on May 17, 2017.
The Company acknowledges this Note was issued with a 13% original issue discount
(OID) and as such the issuance price was $305,000. The interest will be paid to
the Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 96 Village Center Drive, Freehold, NJ
07728, initially, and if changed, last appearing on the records of the Company
as designated in writing by the Holder hereof from time to time. The Company
will pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.

                          This Note is subject to the following additional
provisions:

                          1.        This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration or transfer or exchange, except that Holder shall pay any
tax or other governmental charges payable in connection therewith.

____
   Initials


--------------------------------------------------------------------------------

                          2.        The Company shall be entitled to withhold
from all payments any amounts required to be withheld under applicable laws.

                          3.        This Note may be transferred or exchanged
only in compliance with the Securities Act of 1933, as amended ("Act") and
applicable state securities laws. Any attempted transfer to a non-qualifying
party shall be treated by the Company as void. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's records as
the owner hereof for all other purposes, whether or not this Note be overdue,
and neither the Company nor any such agent shall be affected or bound by notice
to the contrary. Any Holder of this Note electing to exercise the right of
conversion set forth in Section 4(a) hereof, in addition to the requirements set
forth in Section 4(a), and any prospective transferee of this Note, also is
required to give the Company written confirmation that this Note is being
converted ("Notice of Conversion") in the form annexed hereto as Exhibit A. The
date of receipt (including receipt by telecopy) of such Notice of Conversion
shall be the Conversion Date.

                          4.        (a)        The Holder of this Note is
entitled, at its option, at any time after cash payment, to convert all or any
amount of the principal face amount of this Note then outstanding into shares of
the Company's common stock (the "Common Stock") at a price ("Conversion Price")
for each share of Common Stock equal to 50% of the lowest trading price of the
Common Stock as reported on the National Quotations Bureau OTCQB exchange which
the Company’s shares are traded or any exchange upon which the Common Stock may
be traded in the future ("Exchange"), for the lower of (i) twenty prior trading
days immediately preceding the issuance date of this note or (ii) the twenty
prior trading days including the day upon which a Notice of Conversion is
received by the Company or its transfer agent (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company or its transfer agent after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price). If the
shares have not been delivered within 3 business days, the Notice of Conversion
may be rescinded. Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion. Accrued but unpaid interest shall be
subject to conversion. No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. The Company agrees to honor all conversions
submitted pending this increase. In the event the Company experiences a DTC
“Chill” on its shares, the conversion price shall be decreased to 40% instead of
50% while that “Chill” is in effect. In no event shall the Holder be allowed to
effect a conversion if such conversion, along with all other shares of Company
Common Stock beneficially owned by the Holder and its affiliates would exceed
9.9% of the outstanding shares of the Common Stock of the Company. The
conversion discount and lookback period will be adjusted downward (i.e. for the
benefit of the Holder) if the Company offers a more favorable conversion
discount (whether via interest, rate OID or otherwise) or lookback period to
another party while this note is in effect and the Holder will also get the
benefit of any other term (for an example a higher prepay or a lower fixed
conversion price) granted to any third party while this Note is in effect.

2

____
   Initials


--------------------------------------------------------------------------------

                          (b)        Interest on any unpaid principal balance of
this Note shall be paid at the rate of 10% per annum. Interest shall be paid by
the Company in Common Stock ("Interest Shares"). Holder may, at any time, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 4(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

                          (c)        This note may not be prepaid.

                          (d)        Upon (i) a transfer of all or substantially
all of the assets of the Company to any person in a single transaction or series
of related transactions, (ii) a reclassification, capital reorganization or
other change or exchange of outstanding shares of the Common Stock, other than a
forward or reverse stock split or stock dividend, or (iii) any consolidation or
merger of the Company with or into another person or entity in which the Company
is not the surviving entity (other than a merger which is effected solely to
change the jurisdiction of incorporation of the Company and results in a
reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a "Sale Event"), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.

                          (e)        In case of any Sale Event (not to include a
sale of all or substantially all of the Company’s assets) in connection with
which this Note is not redeemed or converted, the Company shall cause effective
provision to be made so that the Holder of this Note shall have the right
thereafter, by converting this Note, to purchase or convert this Note into the
kind and number of shares of stock or other securities or property (including
cash) receivable upon such reclassification, capital reorganization or other
change, consolidation or merger by a holder of the number of shares of Common
Stock that could have been purchased upon exercise of the Note and at the same
Conversion Price, as defined in this Note, immediately prior to such Sale Event.
The foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

                          5.        No provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, and interest on, this Note at the time, place, and rate,
and in the form, herein prescribed.

                          6.        The Company hereby expressly waives demand
and presentment for payment, notice of non-payment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

3

____
   Initials


--------------------------------------------------------------------------------

                          7.        The Company agrees to pay all costs and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in collecting any amount due under this Note.

                          8       . If one or more of the following described
"Events of Default" shall occur:

                          (a)        The Company shall default in the payment of
principal or interest on this Note or any other note issued to the Holder by the
Company; or

                          (b)        Any of the representations or warranties
made by the Company herein or in any certificate or financial or other written
statements heretofore or hereafter furnished by or on behalf of the Company in
connection with the execution and delivery of this Note, or the Securities
Purchase Agreement under which this note was issued shall be false or misleading
in any respect; or

                          (c)        The Company shall fail to perform or
observe, in any respect, any covenant, term, provision, condition, agreement or
obligation of the Company under this Note or any other note issued to the
Holder; or

                          (d)        The Company shall (1) become insolvent; (2)
admit in writing its inability to pay its debts generally as they mature; (3)
make an assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or

                          (e)        A trustee, liquidator or receiver shall be
appointed for the Company or for a substantial part of its property or business
without its consent and shall not be discharged within sixty (60) days after
such appointment; or

                          (f)        Any governmental agency or any court of
competent jurisdiction at the instance of any governmental agency shall assume
custody or control of the whole or any substantial portion of the properties or
assets of the Company; or

                          (g)        One or more money judgments, writs or
warrants of attachment, or similar process, in excess of one hundred thousand
dollars ($100,000) in the aggregate, shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
un-vacated, unbonded or unstayed for a period of fifteen (15) days or in any
event later than five (5) days prior to the date of any proposed sale
thereunder; or

                          (h)        The Company shall have defaulted on or
breached any term of any other note of similar debt instrument into which the
Company has entered and failed to cure such default within the appropriate grace
period; or

4

____
   Initials


--------------------------------------------------------------------------------

                          (i)        The Company shall have its Common Stock
delisted from an exchange (including the OTC Market exchange) or, if the Common
Stock trades on an exchange, then trading in the Common Stock shall be suspended
for more than 10 consecutive days or ceases to file its 1934 act reports with
the SEC;

                          (j)        If a majority of the members of the Board
of Directors of the Company on the date hereof are no longer serving as members
of the Board;

                          (k)        The Company shall not deliver to the Holder
the Common Stock pursuant to paragraph 4 herein without restrictive legend
within 3 business days of its receipt of a Notice of Conversion; or

                          (l)        The Company shall not replenish the reserve
set forth in Section 12, within 3 business days of the request of the Holder.

                          (m)        The Company’s Common Stock has a closing
bid price of less than $0.0006 per share for at least 5 consecutive trading
days; or

                          (n)        The aggregate dollar trading volume of the
Company’s Common Stock is less than forty thousand dollars ($40,000.00) in any 5
consecutive trading days; or

                          (o)        The Company shall cease to be “current” in
its filings with the Securities and Exchange Commission; or.

                          (p)        The Company shall lose the “bid” price for
its stock and a market (including the OTC marketplace or other exchange)

(except for 8(m) and 8(n) which are incurable defaults, the sole remedy of which
is to allow the Holder to cancel both this Note and the Holder Issued Note, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(k) the penalty shall be $250 per day the shares are not issued beginning on
the 4th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day. The penalty
for a breach of Section 8(p) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 8(i), the outstanding principal
due under this Note shall increase by 50%. Further, if a breach of Section 8(o)
occurs or is continuing after the 6 month anniversary of the Note, then the
Holder shall be entitled to use the lowest closing bid price during the
delinquency period as a base price for the conversion. For example, if the
lowest closing bid price during the delinquency period is $0.01 per share and
the conversion discount is 50% the Holder may elect to convert future
conversions at $0.005 per share. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by 10%.

5

____
   Initials




--------------------------------------------------------------------------------

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

                                               Make-Whole for Failure to Deliver
Loss. At the Holder’s election, if the Company fails for any reason to deliver
to the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Failure to Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

                          9.        In case any provision of this Note is held
by a court of competent jurisdiction to be excessive in scope or otherwise
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.

                          10.      Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.

                          11.      The Company represents that it is not a
“shell” issuer and has never been a “shell” issuer or that if it previously has
been a “shell” issuer that at least 12 months have passed since the Company has
reported form 10 type information indicating it is no longer a “shell issuer.
Further. The Company will instruct its counsel to either (i) write a 144 opinion
to allow for salability of the conversion shares or (ii) accept such opinion
from Holder’s counsel.

                          12.      Prior to cash funding of this Note, The
Company will issue irrevocable transfer agent instructions reserving 3x the
number of shares of Common Stock necessary to allow the holder to convert this
note based on the discounted conversion price set forth in Section 4(a)
herewith. The reserve shall be replenished as needed to allow for conversions of
this Note. Upon full conversion of this Note, the reserve representing this Note
shall be cancelled. The Company will pay all transfer agent costs associated
with issuing and delivering the shares. If such amounts are to be paid by the
Holder, it may deduct such amounts from the Conversion Price. The Holder may
also deduct from the conversion amount, legal opinion fees not exceeding $350
per opinion. Conversion Notices may be sent to the Company or its transfer agent
via electric mail. The Company will instruct its transfer agent to provide the
outstanding share information to the Holder in connection with its conversions.

6

____
   Initials


--------------------------------------------------------------------------------

                          13.      The Company will give the Holder direct
notice of any corporate actions, including but not limited to name changes,
stock splits, recapitalizations etc. This notice shall be given to the Holder as
soon as possible under law.

                          14.      If it shall be found that any interest or
other amount deemed interest due hereunder violates the applicable law governing
usury, the applicable provision shall automatically be revised to equal the
maximum rate of interest or other amount deemed interest permitted under
applicable law. The Company covenants (to the extent that it may lawfully do so)
that it will not seek to claim or take advantage of any law that would prohibit
or forgive the Company from paying all or a portion of the principal or interest
on this Note.

                          15.      This Note shall be governed by and construed
in accordance with the laws of New York applicable to contracts made and wholly
to be performed within the State of New York and shall be binding upon the
successors and assigns of each party hereto. The Holder and the Company hereby
mutually waive trial by jury and consent to exclusive jurisdiction and venue in
the courts of the State of New York or in the Federal courts sitting in the
county or city of New York. This Agreement may be executed in counterparts, and
the facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

7

____
   Initials


--------------------------------------------------------------------------------

                          IN WITNESS WHEREOF, the Company has caused this Note
to be duly executed by an officer thereunto duly authorized.

Dated: 5/15/17

LITHIUM EXPLORATION GROUP, INC

  By:       Title: CEO

8

____
   Initials


--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

                          The undersigned hereby irrevocably elects to convert
$___________ of the above Note into _________ Shares of Common Stock of Lithium
Exploration Group, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

                          If Shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer and other
taxes and charges payable with respect thereto.

Date of Conversion:
________________________________________________________________________
Applicable Conversion Price:
_________________________________________________________________
Signature:
________________________________________________________________________________
                                                                   [Print Name
of Holder and Title of Signer]
Address:
_________________________________________________________________________________
                
_________________________________________________________________________________

SSN or EIN: ___________________________________________________
Shares are to be registered in the following name:
________________________________________________________________


Name:
___________________________________________________________________________________
Address:
_________________________________________________________________________________
Tel: _________________________________________________________
Fax: _________________________________________________________
SSN or EIN: ___________________________________________________

Shares are to be sent or delivered to the following account:

Account Name:
____________________________________________________________________________
Address:
_________________________________________________________________________________

9

____
   Initials


--------------------------------------------------------------------------------